Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the abstract needs to be one paragraph.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for SiC powder, does not reasonably provide enablement for any ceramic powder.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
There are eight factors considered by the Federal Circuit in the determination of undue experimentation, In re Wands, 8 USPQ2d 1400 (1988).  These factors are:  the nature of the invention, the breadth of the claims, the state of the prior art, the  
With respect to applicant’s arguments concerning the fact that since the factors set forth In re Wands for determining whether any experimentation may be undue have not been met there is no undue experimentation, the examiner offers the following analysis:
(1) Breadth of the claims: The claims are extremely broad in that they only recite the properties possessed by the protective substance as they fail to recite a specific powder that possesses the claimed properties. 
(2) Nature of the invention: The claimed invention is directed to a ceramic powder having specific properties
(3) The State of the art:  In the prior art powder sued as fillers are known.
(4) The level of one or ordinary skill: The level of one of ordinary skill in the ceramic art is high.
(5) The level of predictability in the art:  Although there is some inherent predictability in the types of materials that may be useable as a ceramic powder it is completely dependent on the specific composition of the powder and how the powder may be treated to achieve the claimed properties. Each ceramic composition would require different processing parameters to arrive at the claimed properties. A skilled artisan will not be directly led to what can and cannot be predictably utilized in the invention.  That is, it is predictable if guidance is given in the specification, how each of 
(6) The amount of direction provided by the inventors: The instant disclosure provides guidance as to treating SiC powders however fails to teach how any ceramic powder or the ceramic powders listed in the specification are treated to arrive at the claimed properties. No other information is presented that would provide theskilled artisan the additional information required about how ceramic powders other than SiC are treated.
(7) The existence of working examples: The instant disclosure provides examples to SiC powders however no other ceramic powders are exemplified.
(8) The quantity of experimentation needed to make or use the claimed subject matter based on the content of the disclosure: Although a person of ordinary skill in the art would recognize the types of materials that may be utilized to form the ceramic powder, absent more information on how other ceramic powders, even a highly skilled artisan would not immediately be expected to recognize what ceramic powders may be utilized and how they are treated to achieve the claimed properties.
As a result, the quantity of experimentation required of a person having ordinaryskill in the art would be undue in the absence of further guidance. The artisan would bepresented with a myriad of possible processing parameters and this would result in an excessive amount of experimentation to determine the scope of the instantly claimed invention. 

	Limiting the claims to silicon carbide powder would overcome the rejection.
Claim Rejections - 35 USC § 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 20018118874.
The JP document teaches a silicon carbide powder where the powder has a size of 106 -2360 microns. Claims 1 and 2 are silent as to the reference particle size. With respect to the volume ratio after ultrasonic dispersion treatment the claims are direct to the powder before such a treatment. 
	It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
With respect to claims 3 and 4, the particle size of 106-2360 microns is 100% greater than 10 microns.

1-4 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hase (20160137513).
Hase teaches a silicon carbide powder where the powder has an average particle size of 10-25 microns. Claims 1 and 2 are silent as to the reference particle size. With respect to the volume ratio after ultrasonic dispersion treatment the claims are direct to the powder before such a treatment. 
	It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
With respect to claims 3 and 4, an average particle size of 10-25 microns would have at least 35% of the particles greater than 1 micron.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al (20150218005), Min (20150197871), Kim et al (20140331917) and Sasaki et al (20120295112) teach SiC powders similar to the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL E GROUP whose telephone number is (571)272-1368. The examiner can normally be reached 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        



Keg
03/18/2022